14. Authorisation and refusal of authorisation of certain health claims made on foods and referring to children's development and health (
Before the vote
Mr President, MEPs have an important role to play in scrutinising decisions on health claims. I have received many letters and emails of concern from parents, major health and consumer organisations, midwives, nurses and doctors' organisations, as well as Unicef and the WHO. Until there is real consensus in the scientific community about the validity of this claim, we must not allow it. The evidence we currently have is not conclusive and no evidence exists to support the use of such a claim on follow-on formulas.
If, in the future, synthesised DHA is proven to be truly beneficial to babies, we should make it an essential ingredient in all formulas, and not allow it to be used as a marketing ploy by a specific brand. I would urge you to support this resolution.
Mr President, I definitely do not want to reopen the debate, but we really should think twice about giving the floor to people who can put their personal opinion forward under the disguise of scientific evidence. Let us just vote. We have made up our minds.
(Applause)